Exhibit 10.1 CREDIT AGREEMENT by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, THE LENDERS THAT ARE PARTIES HERETO as the Lenders, and ASURE SOFTWARE, INC. as Borrower Dated as of March 20, 2014 TABLE OF CONTENTS Page 1. DEFINITIONS AND CONSTRUCTION. 1 Definitions 1 Accounting Terms 1 Code 1 Construction 1 Time References 2 Schedules and Exhibits 2 2. LOANS AND TERMS OF PAYMENT. 2 Revolving Loans 2 Term Loan 3 Borrowing Procedures and Settlements 4 Payments; Reductions of Commitments; Prepayments 10 Promise to Pay; Promissory Notes 14 Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations 15 Crediting Payments 16 Designated Account 16 Maintenance of Loan Account; Statements of Obligations 16 Fees 17 Letters of Credit 17 LIBOR Option 24 Capital Requirements 26 Accordion 27 3. CONDITIONS; TERM OF AGREEMENT. 29 Conditions Precedent to the Initial Extension of Credit 29 Conditions Precedent to all Extensions of Credit 29 Maturity 29 Effect of Maturity 29 Early Termination by Borrower 29 Conditions Subsequent 30 4. REPRESENTATIONS AND WARRANTIES. 30 Due Organization and Qualification; Subsidiaries 30 Due Authorization; No Conflict 31 Governmental Consents 31 Binding Obligations; Perfected Liens 31 Title to Assets; No Encumbrances 32 Litigation 32 Compliance with Laws 32 No Material Adverse Effect 32 Solvency 33 Employee Benefits 33 Environmental Condition 33 Complete Disclosure 33 Patriot Act 34 Indebtedness 34 i Payment of Taxes 34 Margin Stock 34 Governmental Regulation 34 OFAC 34 Employee and Labor Matters 35 Leases 35 Hedge Agreements 35 Immaterial Subsidiaries 35 5. AFFIRMATIVE COVENANTS. 35 Financial Statements, Reports, Certificates 36 Reporting 36 Existence 36 Maintenance of Properties 36 Taxes 36 Insurance 36 Inspection 37 Compliance with Laws 37 Environmental 37 Disclosure Updates 38 Formation of Subsidiaries 38 Further Assurances 38 Lender Meetings 39 Bank Products 39 Hedge Agreements 39 6. NEGATIVE COVENANTS. 39 Indebtedness 39 Liens 39 Restrictions on Fundamental Changes 39 Disposal of Assets 40 Nature of Business 40 Prepayments and Amendments 40 Restricted Payments 41 Accounting Methods 41 Investments 41 Transactions with Affiliates 41 Use of Proceeds 42 Limitation on Issuance of Equity Interests 42 Immaterial Subsidiaries 42 7. FINANCIAL COVENANTS. 42 8. EVENTS OF DEFAULT. 43 Payments 43 Covenants 43 Judgments 44 Voluntary Bankruptcy, etc. 44 Involuntary Bankruptcy, etc. 44 Default Under Other Agreements 44 Representations, etc. 44 ii Guaranty 44 Security Documents 45 Loan Documents 45 Change of Control 45 9. RIGHTS AND REMEDIES. 45 Rights and Remedies 45 Remedies Cumulative 46 WAIVERS; INDEMNIFICATION. 46 Demand; Protest; etc. 46 The Lender Group’s Liability for Collateral 46 Indemnification 46 NOTICES. 47 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION. 48 ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS. 51 Assignments and Participations 51 Successors 54 AMENDMENTS; WAIVERS. 54 Amendments and Waivers 54 Replacement of Certain Lenders 56 No Waivers; Cumulative Remedies 57 AGENT; THE LENDER GROUP. 57 Appointment and Authorization of Agent 57 Delegation of Duties 58 Liability of Agent 58 Reliance by Agent 58 Notice of Default or Event of Default 58 Credit Decision 59 Costs and Expenses; Indemnification 59 Agent in Individual Capacity 60 Successor Agent 60 Lender in Individual Capacity 61 Collateral Matters 61 Restrictions on Actions by Lenders; Sharing of Payments 62 Agency for Perfection 63 Payments by Agent to the Lenders 63 Concerning the Collateral and Related Loan Documents 63 Financial Examination Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information 63 Several Obligations; No Liability 64 WITHHOLDING TAXES. 65 Payments 65 Exemptions 65 iii Reductions 66 Refunds 67 GENERAL PROVISIONS. 67 Effectiveness 67 Section Headings 67 Interpretation 67 Severability of Provisions 67 Bank Product Providers 67 Debtor-Creditor Relationship 68 Counterparts; Electronic Execution 68 Revival and Reinstatement of Obligations; Certain Waivers 68 Confidentiality 69 Survival 70 Patriot Act 71 Integration 71 iv EXHIBITS AND SCHEDULES Exhibit A-1 Form of Assignment and Acceptance Exhibit C-1 Form of Compliance Certificate Exhibit C-2 Form of Credit Amount Certificate Exhibit I-1 Form of IP Reporting Certificate Exhibit L-1 Form of LIBOR Notice Exhibit P-1 Form of Perfection Certificate Schedule A-1 Agent’s Account Schedule A-2 Authorized Persons Schedule C-1 Commitments Schedule D-1 Designated Account Schedule P-1 Permitted Investments Schedule P-2
